Title: To George Washington from John Adams, 16 July 1789
From: Adams, John
To: Washington, George



Dear Sir
Richmond hill [New York City] July 16 1789

The inclosed letters are from two as respectable characters as any in Massachusetts, containing information which I hope has been transmitted to you, through other channels. But as it is possible, it may be otherwise, it is my duty to lay them before

you, which I beg leave to do by the bearer Colo: Smith. With all possible defference and respect I have the honor to be Sir your most obedient hum.

John Adams.

